Exhibit 10.1

 

SUREWEST COMMUNICATIONS

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of March 24, 2010,
by and between SureWest Communications, a California corporation (the
“Company”), and                                          (“Indemnitee”).

 

RECITALS

 

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.  The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited. 
Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee may not be willing to continue to
serve in Indemnitee’s current capacity with the Company without additional
protection.  The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

 

1.                                       Indemnification.

 

(a)                                  Third-Party Proceedings.  To the fullest
extent permitted by applicable law, the Company shall indemnify Indemnitee, if
Indemnitee was, is or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding (other than a Proceeding by or in the
right of the Company to procure a judgment in the Company’s favor), against all
Expenses, judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company and, in the case
of a criminal Proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.

 

(b)                                 Proceedings By or in the Right of the
Company.  To the fullest extent permitted by applicable law, the Company shall
indemnify Indemnitee, if Indemnitee was, is or is threatened to be made a party
to or a participant (as a witness or otherwise) in any Proceeding by or in the
right of the Company to procure a judgment in the Company’s favor, against all
Expenses actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best

 

--------------------------------------------------------------------------------


 

interests of the Company and its shareholders, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudicated by court order or judgment to be liable to
the Company unless and only to the extent that the court in which such
Proceeding is or was pending shall determine upon application that, in view of
all the circumstances of the case, Indemnitee is fairly and reasonably entitled
to indemnity for such expenses which such court shall deem proper, and except
that no indemnification shall be made in respect of (i) amounts paid in settling
or otherwise disposing of a pending action without court approval, or
(ii) Expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.

 

(c)                                  Success on the Merits.  To the fullest
extent permitted by applicable law and to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Section 1(a) or Section 1(b) or the defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee in connection
therewith.  Without limiting the generality of the foregoing, if Indemnitee is
successful on the merits or otherwise as to one or more but less than all
claims, issues or matters in a Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with such successfully resolved claims, issues or matters to the
fullest extent permitted by applicable law.  If any Proceeding is disposed of on
the merits or otherwise (including a disposition without prejudice), without
(1) the disposition being adverse to Indemnitee, (ii) an adjudication that
Indemnitee was liable to the Company, (iii) a plea of guilty by Indemnitee,
(iv) an adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders, and (v) with respect to any criminal Proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

 

(d)                                 Witness Expenses.  To the fullest extent
permitted by applicable law and to the extent that Indemnitee is a witness or
otherwise asked to participate in any Proceeding to which Indemnitee is not a
party, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding.

 

2.                                       Indemnification Procedure.

 

(a)                                  Advancement of Expenses.  To the fullest
extent permitted by applicable law, the Company shall advance all Expenses
actually and reasonably incurred by Indemnitee in connection with a Proceeding
within thirty (30) days after receipt by the Company of a statement requesting
such advances from time to time, whether prior to or after final disposition of
any Proceeding.  Such advances shall be unsecured and interest free and shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Indemnitee shall be entitled to continue to
receive advancement of Expenses pursuant to this Section 2(a) unless and until
the matter of Indemnitee’s entitlement to indemnification hereunder has been
finally adjudicated by court order or judgment from which no further right of
appeal exists.  Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it ultimately is determined that Indemnitee is not
entitled to be indemnified by the Company under the other

 

2

--------------------------------------------------------------------------------


 

provisions of this Agreement.  Indemnitee shall qualify for advances upon the
execution and delivery of this Agreement, which shall constitute the requisite
undertaking with respect to repayment of advances made hereunder and no other
form of undertaking shall be required to qualify for advances made hereunder
other than the execution of this Agreement.

 

(b)                                 Notice and Cooperation by Indemnitee. 
Indemnitee shall promptly notify the Company in writing upon being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter for which indemnification will or
could be sought under this Agreement.  Such notice to the Company shall include
a description of the nature of, and facts underlying, the Proceeding, shall be
directed to the Chief Executive Officer of the Company and shall be given in
accordance with the provisions of Section 13(d) below.  In addition, Indemnitee
shall give the Company such additional information and cooperation as the
Company may reasonably request.  Indemnitee’s failure to so notify, provide
information and otherwise cooperate with the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement,
except to the extent that the Company is adversely affected by such failure.

 

(c)                                  Determination of Entitlement. 
Notwithstanding any other provision in this Agreement, no determination as to
entitlement to indemnification under this Agreement shall be required to be made
prior to the final disposition of the Proceeding.  Subject to the foregoing,
promptly after receipt of a statement requesting payment with respect to the
indemnification rights set forth in Section 1, to the extent required by
applicable law, the Company shall take the steps necessary to authorize such
payment in the manner set forth in Section 317 of the General Corporation Law of
California.  The Company shall pay any claims made under this Agreement, under
any statute, or under any provision of the Company’s Articles of Incorporation
or Bylaws providing for indemnification or advancement of Expenses, within
thirty(30) days after a written request for payment thereof has first been
received by the Company, and if such claim is not paid in full within such
thirty (30) day-period, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 12, Indemnitee shall also be entitled to be paid for all
Expenses actually and reasonably incurred by Indemnitee in connection with
bringing such action.  It shall be a defense to any such action (other than an
action brought to enforce a claim for advancement of Expenses under
Section 2(a)) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed.  In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement and the Company shall have the burden of proof to overcome that
presumption with clear and convincing evidence to the contrary.  The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or, in the case
of a criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.  In addition, it is the parties’ intention
that if the Company contests Indemnitee’s right to indemnification, the question
of Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its shareholders) to have made a determination that indemnification

 

3

--------------------------------------------------------------------------------


 

of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.  If any requested determination with respect to entitlement
to indemnification hereunder has not been made within ninety (90) days after the
final disposition of the Proceeding, the requisite determination that
Indemnitee’s entitlement to indemnification shall be deemed to have been made.

 

(d)                                 Payment Directions.  To the extent payments
are required to be made hereunder, the Company shall, in accordance with
Indemnitee’s request (but without duplication), (i) pay such Expenses on behalf
of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay
such Expenses, or (c) reimburse Indemnitee for such Expenses.

 

(e)                                  Notice to Insurers.  If, at the time of the
receipt of a notice of a claim pursuant to Section 2(b) hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

 

(f)                                    Defense of Claim and Selection of
Counsel.  In the event the Company shall be obligated under Section 2(a) hereof
to advance Expenses with respect to any Proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding, with counsel
reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of written
notice of its election so to do.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  In addition, if there exists a potential, but not an
actual conflict of interest between the Company and Indemnitee, the actual and
reasonable legal fees and expenses incurred by Indemnitee for separate counsel
retained by Indemnitee to monitor the Proceeding (so that such counsel may
assume Indemnitee’s defense if the conflict of interest between the Company and
Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder.  The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law.  The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to

 

4

--------------------------------------------------------------------------------


 

obtain Indemnitee’s prior written approval, which shall not be unreasonably
withheld, before entering into any settlement which (1) does not grant
Indemnitee a complete release of liability, (2) would impose any penalty or
limitation on Indemnitee, or (3) would admit any liability or misconduct by
Indemnitee.

 

3.                                       Additional Indemnification Rights.

 

(a)                                  Scope.  Notwithstanding any other provision
of this Agreement, the Company hereby agrees to indemnify Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s Articles of Incorporation, the Company’s Bylaws or by statute.  In the
event of any change, after the date of this Agreement, in any applicable law,
statute, or rule which expands the right of a California corporation to
indemnify a member of its board of directors or an officer, such changes shall
be deemed to be within the purview of Indemnitee’s rights and the Company’s
obligations under this Agreement.  In the event of any change in any applicable
law, statute or rule which narrows the right of a California corporation to
indemnify a member of its board of directors or an officer, such changes, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

 

(b)                                 Nonexclusivity.  The indemnification
provided by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Company’s Articles of Incorporation, its
Bylaws, any agreement, any vote of shareholders or disinterested members of the
Company’s Board of Directors, the General Corporation Law of California, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while holding such office.

 

(c)                                  Interest on Unpaid Amounts.  If any payment
to be made by the Company to Indemnitee hereunder is delayed by more than ninety
(90) days from the date the duly prepared request for such payment is received
by the Company, interest shall be paid by the Company to Indemnitee at the legal
rate under Delaware law for amounts which the Company indemnifies or is
obligated to indemnify for the period commencing with the date on which
Indemnitee actually incurs such Expense or pays such judgment, fine or amount in
settlement and ending with the date on which such payment is made to Indemnitee
by the Company.

 

(d)                                 Third-Party Indemnification.  The Company
hereby acknowledges that Indemnitee has or may from time to time obtain certain
rights to indemnification, advancement of expenses and/or insurance provided by
one or more third parties (collectively, the “Third-Party Indemnitors”).  The
Company hereby agrees that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Third-Party
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary), and that the
Company will not assert that the Indemnitee must seek expense advancement or
reimbursement, or indemnification, from any Third-Party Indemnitor before the
Company must perform its expense advancement and reimbursement, and
indemnification obligations, under this Agreement.  No advancement or payment by
the Third-Party Indemnitors on behalf of Indemnitee with respect to any claim
for which Indemnitee has sought indemnification from the Company shall affect
the foregoing.  The Third-Party

 

5

--------------------------------------------------------------------------------


 

Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery which Indemnitee would have had against the
Company if the Third-Party Indemnitors had not advanced or paid any amount to or
on behalf of Indemnitee.  If for any reason a court of competent jurisdiction
determines that the Third-Party Indemnitors are not entitled to the subrogation
rights described in the preceding sentence, the Third-Party Indemnitors shall
have a right of contribution by the Company to the Third-Party Indemnitors with
respect to any advance or payment by the Third-Party Indemnitors to or on behalf
of the Indemnitee.

 

4.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines or amounts paid
in settlement, actually and reasonably incurred in connection with a Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines and
amounts paid in settlement to which Indemnitee is entitled.

 

5.                                       Director and Officer Liability
Insurance.

 

(a)                                  D&O Policy.  The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the directors and officers of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement.  Among
other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage.  In all
policies of director and officer liability insurance, Indemnitee shall be
covered in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the  Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s  employees, if Indemnitee is not an officer or
director but is  an employee.  Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, or if
Indemnitee is covered by similar insurance maintained by a parent or subsidiary
of the Company.

 

(b)                                 Tail Coverage.  In the event of a Change of
Control of the Company , the Company shall purchase directors’ and officers’
liability runoff coverage in respect of Indemnitee, for a period of six years,
and employment practices liability and fiduciary liability runoff coverage in
respect of Indemnitee for a period of at least three years after the closing of
the Change of Control transaction.

 

6.                                       Severability.  Nothing in this
Agreement is intended to require or shall be construed as requiring the Company
to do or fail to do any act in violation of applicable law.  The Company’s
inability, pursuant to court order, to perform its obligations under this
Agreement shall not constitute a breach of this Agreement.  If this Agreement or
any portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable

 

6

--------------------------------------------------------------------------------


 

portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

7.                                       Exclusions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement:

 

(a)                                  Claims Initiated by Indemnitee.  To
indemnify or advance Expenses to Indemnitee with respect to Proceedings
initiated or brought voluntarily by Indemnitee and not by way of defense, except
with respect to Proceedings brought to establish, enforce or interpret a right
to indemnification under this Agreement or any other statute or law or otherwise
as required under Section 317 of the General Corporation Law of California, but
such indemnification or advancement of Expenses may be provided by the Company
in specific cases if the Board of Directors finds it to be appropriate;
provided, however, that the exclusion set forth in the first clause of this
subsection shall not be deemed to apply to any investigation initiated or
brought by Indemnitee to the extent reasonably necessary or advisable in support
of Indemnitee’s defense of a Proceeding to which Indemnitee was, is or is
threatened to be made, a party;

 

(b)                                 Lack of Good Faith.  To indemnify Indemnitee
for any Expenses incurred by Indemnitee with respect to any Proceeding
instituted by Indemnitee to establish, enforce or interpret a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 317 of the General Corporation Law of California, if a
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee in such proceeding was not made in good faith or was
frivolous;

 

(c)                                  Insured Claims.  To indemnify Indemnitee
for Expenses to the extent such Expenses have been paid directly to Indemnitee
by an insurance carrier under an insurance policy maintained by the Company; or

 

(d)                                 Certain Exchange Act Claims.  To indemnify
Indemnitee in connection with any claim made against Indemnitee for (i) an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Exchange Act or any similar successor statute or any similar provisions of
state statutory law or common law, or (ii) any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
provided, however, that to the fullest extent permitted by applicable law and to
the extent Indemnitee is successful on the merits or otherwise with respect to
any such Proceeding, the Expenses actually and reasonably incurred by Indemnitee
in connection with any such Proceeding shall be deemed to be Expenses that are
subject to indemnification hereunder.

 

7

--------------------------------------------------------------------------------


 

8.                                       Contribution Claims.

 

(a)                                  If the indemnification provided in
Section 1 is unavailable in whole or in part and may not be paid to Indemnitee
for any reason other than those set forth in Section 7, then in respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permitted by applicable
law, the Company, in lieu of indemnifying Indemnitee, shall pay, in the first
instance, the entire amount incurred by Indemnitee, whether for Expenses,
judgments, fines or amounts paid in settlement, in connection with any
Proceeding without requiring Indemnitee to contribute to such payment, and the
Company hereby waives and relinquishes any right of contribution it may have at
any time against Indemnitee.

 

(b)                                 With respect to a Proceeding brought against
directors, officers, employees or agents of the Company (other than Indemnitee),
to the fullest extent permitted by applicable law, the Company shall indemnify
Indemnitee from any claims for contribution that may be brought by any such
directors, officers, employees or agents of the Company (other than Indemnitee)
who may be jointly liable with Indemnitee, to the same extent Indemnitee would
have been entitled to such indemnification under this Agreement if such
Proceeding had been brought against Indemnitee.

 

9.                                       No Imputation.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Company or the Company itself shall not be imputed to Indemnitee for purposes of
determining any rights under this Agreement.

 

10.                                 Determination of Good Faith.  For purposes
of any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or the Board of Directors of
the Enterprise or any counsel selected by any committee of the Board of
Directors of the Enterprise or on information or records given or reports made
to the Enterprise by an independent certified public accountant or by an
appraiser, investment banker, compensation consultant, or other expert selected
with reasonable care by the Enterprise or the Board of Directors of the
Enterprise or any committee thereof.  The provisions of this Section 10 shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct.  Whether or not the foregoing provisions of this Section are satisfied,
it shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner Indemnitee reasonably believed to be in the best interests
of the Company and its shareholders.

 

11.                                 Defined Terms and Phrases.  For purposes of
this Agreement, the following terms shall have the following meanings:

 

(a)                                  “Beneficial Owner” and “Beneficial
Ownership” shall have the meanings set forth in Rule 13d-3 promulgated under the
Exchange Act as in effect on the date hereof.

 

(b)                                 “Change of Control” shall be deemed to occur
upon the earliest of any of the following events:

 

8

--------------------------------------------------------------------------------


 

(i)                                     Acquisition of Stock by Third Party. 
Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors, unless (1) the change in the
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors, or (2) such
acquisition was approved in advance by the Continuing Directors and such
acquisition would not constitute a Change of Control under part (iii) of this
definition.

 

(ii)                                  Change in Board of Directors.  Individuals
who, as of the date of this Agreement, constitute the Company’s Board of
Directors (the “Board”), and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two thirds of the directors then still in office who were directors on
the date of this Agreement (collectively, the “Continuing Directors”), cease for
any reason to constitute at least a majority of the members of the Board.

 

(iii)                               Corporate Transaction.  The effective date
of a reorganization, merger, or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination: 
(1) all or substantially all of the individuals and entities who were the
Beneficial Owners of securities entitled to vote generally in the election of
directors immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 51% of the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors resulting from such Business Combination (including a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the securities entitled to vote generally in the
election of directors and with the power to elect at least a majority of the
Board or other governing body of the surviving entity; (2) no Person (excluding
any corporation resulting from such Business Combination) is the Beneficial
Owner, directly or indirectly, of 15% or more of the combined voting power of
the then outstanding securities entitled to vote generally in the election of
directors of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (3) at least a majority of the Board of
Directors of the corporation resulting from such Business Combination were
Continuing Directors at the time of the execution of the initial agreement, or
of the action of the Board of Directors, providing for such Business
Combination.

 

(iv)                              Liquidation.  The approval by the Company’s
stockholders of a complete liquidation of the Company or an agreement or series
of agreements for the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than factoring the Company’s current
receivables or escrows due (or, if such approval is not required, the decision
by the Board to proceed with such a liquidation, sale or disposition in one
transaction or a series of related transactions).

 

(v)                                 Other Events.  There occurs any other event
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a

 

9

--------------------------------------------------------------------------------


 

response to any similar item or any similar schedule or form) promulgated under
the Exchange Act whether or not the Company is then subject to such reporting
requirement.

 

(c)                                  “Company” shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(d)                                 “Enterprise” means the Company and any other
enterprise that Indemnitee was or is serving at the request of the Company as a
director, officer, partner (general, limited or otherwise), member (managing or
otherwise), trustee, fiduciary, employee or agent.

 

(e)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(f)                                    “Expenses” shall include all direct and
indirect costs, fees and expenses of any type or nature whatsoever, including
all attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payment under this Agreement (including taxes that may be imposed upon the
actual or deemed receipt of payments under this Agreement with respect to the
imposition of federal, state, local or foreign taxes), fax transmission charges,
secretarial services and all other disbursements, obligations or expenses in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, settlement or appeal of,
or otherwise participating in a Proceeding.  Expenses also shall include any of
the forgoing expenses incurred in connection with any appeal resulting from any
Proceeding, including the principal, premium, security for, and other costs
relating to any costs bond, supersedes bond, or other appeal bond or its
equivalent.  Expenses also shall include any interest, assessment or other
charges imposed thereon and costs incurred in preparing statements in support of
payment requests hereunder.  Expenses, however, shall not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

 

(g)                                 “Person” shall have the meaning as set forth
in Section 13(d) and 14(d) of the Exchange Act as in effect on the date hereof;
provided, however, that “Person” shall exclude: (i) the Company; (ii) any direct
or indirect majority owned subsidiaries of the Company; (iii) any employee
benefit plan of the Company or any direct or indirect majority owned
subsidiaries of the Company or of any corporation owned, directly or indirectly,
by the Company’s shareholders in substantially the same proportions as their
ownership of stock of the Company (an “Employee Benefit Plan”); and (iv) any
trustee or other fiduciary holding securities under an Employee Benefit Plan.

 

10

--------------------------------------------------------------------------------


 

(h)                                 “Proceeding” shall include any actual,
threatened, pending or completed action, suit, arbitration, mediation, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought by a third
party, a government agency, the Company or its Board of Directors or a committee
thereof, whether in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative,
legislative or investigative (formal or informal) nature, including any appeal
therefrom, in which Indemnitee was, is, will or might be involved as a party,
potential party, non-party witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, by
reason of any action (or failure to act) taken by Indemnitee or of any action
(or failure to act) on Indemnitee’s part while acting as a director, officer,
employee or agent of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company as a director, officer, partner
(general, limited or otherwise), member (managing or otherwise), trustee,
fiduciary, employee or agent of any other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement.

 

(i)                                     In addition, references to “other
enterprise” shall include another corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or any other enterprise;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by Indemnitee with
respect to an employee benefit plan, its participants, or beneficiaries;
references to “include” or “including” shall mean include or including, without
limitation; and references to Sections, paragraphs or clauses are to Sections,
paragraphs or clauses in this Agreement unless otherwise specified.

 

12.                                 Attorneys’ Fees.  In the event that any
Proceeding is instituted by Indemnitee under this Agreement to enforce or
interpret any of the terms hereof, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding, unless a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee as a basis
for such Proceeding were not made in good faith or were frivolous.  In the event
of a Proceeding instituted by or in the name of the Company under this Agreement
or to enforce or interpret any of the terms of this Agreement, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless a court
of competent jurisdiction determines that each of Indemnitee’s material defenses
to such action were made in bad faith or were frivolous.

 

13.                                 Miscellaneous.

 

(a)                                  Governing Law.  This Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Entire Agreement; Binding Effect.  Without
limiting any of the rights of Indemnitee described in Section 3(b), this
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions and
supersedes any and all previous agreements between them covering the subject
matter herein.  The indemnification provided under this Agreement applies with
respect to events occurring before or after the effective date of this
Agreement, and shall continue to apply even after Indemnitee has ceased to serve
the Company in any and all indemnified capacities.

 

(c)                                  Amendments and Waivers.  No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

(d)                                 Notices.  Any notice, demand or request
required or permitted to be given under this Agreement shall be in writing and
shall be deemed sufficient when delivered personally or sent by fax or 48 hours
after being sent by nationally-recognized courier or deposited in the U.S. mail,
as certified or registered mail, with postage prepaid, and addressed to the
party to be notified at such party’s address or fax number as set forth below or
as subsequently modified by written notice.

 

(e)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

(f)                                    Successors and Assigns.  This Agreement
shall be binding upon the Company and its successors (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company) and assigns, and
inure to the benefit of Indemnitee and Indemnitee’s heirs, executors,
administrators, legal representatives and assigns.  The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.

 

(g)                                 No Employment Rights.  Nothing contained in
this Agreement is intended to create in Indemnitee any right to continued
employment.

 

(h)                                 Company Position.  The Company shall be
precluded from asserting, in any Proceeding brought for purposes of
establishing, enforcing or interpreting any right to indemnification under this
Agreement, that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the Company
is bound by all the provisions of this Agreement and is precluded from making
any assertion to the contrary.

 

(i)                                     Subrogation.  In the event of payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of

 

12

--------------------------------------------------------------------------------


 

Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first set forth above.

 

 

THE COMPANY:

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

8150 Industrial Avenue

 

Roseville, CA 95678

 

Fax: [·]

 

AGREED TO AND ACCEPTED:

 

 

 

INDEMNITEE:

 

 

 

 

 

(PRINT NAME)

 

 

 

 

 

 

 

(Signature)

 

 

 

Address:

 

 

 

 

 

Fax:

 

 

 

 

14

--------------------------------------------------------------------------------